628 F.2d 931
Beverly LAWRENCE, a/k/a Mrs. James Lawrence, Plaintiff-Appellant,v.CREDITTHRIFT OF AMERICA, INC., Defendant-Appellee.
No. 78-2766.
United States Court of Appeals,Fifth Circuit.
Oct. 7, 1980.

Appeal from the United States District Court for the Northern District of Georgia; Richard C. Freeman, Judge.


1
Joseph H. King, Jr., Atlanta, Ga., for plaintiff-appellant.


2
Bailey & Shumaker, Kirby G. Bailey, Decatur, Ga., for defendant-appellee.


3
W. Rhett Tanner, Kirk M. McAlpin, Jr., Atlanta, Ga., for amicus curiae Ga. Consumer Finance Assn., Inc.


4
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


5
(Opinion Aug. 4, 1980, 5 Cir., 622 F.2d 1207).


6
Before COLEMAN, Chief Judge, and BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.

BY THE COURT:

7
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


8
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.